Sinkler, J.,
In addition to the facts related by the adjudication the record discloses that the accountant, in whom the title was vested in trust, had never engaged the claimant as a broker or agent authorized to sell the premises in question. The claimant was a broker who learned that the premises were offered for sale, and procured a prospective purchaser whose offer was refused. Subsequently the premises were sold at public vendue to an individual acting through a broker other than claimant. This person, it appears, was a strawman acting for the same prospective buyer whose offer, presented by claimant, had been refused. The auditing judge found as a fact that claimant was not the *420procuring cause of the ultimate sale and properly refused his claim for a commission for effecting the sale.
The argument presented upon the exceptions to the dismissal of the claim rests upon the basis that the finding of the auditing judge was one of law not of fact. This argument is not well founded. The finding was one of fact. Reading of the record in the case convinces us that the learned auditing judge was correct in his findings of fact and did not err in his conclusions.
The exceptions are dismissed and the adjudication is confirmed absolutely.